EXHIBIT 10.2




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.




STANDEX INTERNATIONAL CORPORATION

STOCK GRANT







1.

Grant of Stock.  Standex International Corporation, a Delaware corporation (the
“Company”), which for purposes hereof shall also include any subsidiary of the
Company, hereby grants, as of this Twentieth day of January, 2014, to David A.
Dunbar (the “Participant”) a Stock Grant Award (“Grant”), to receive an
aggregate of (____) shares of Common Stock, $1.50 par value (“Common Stock”), of
the Company pursuant to and subject to the terms and conditions of this Grant
and the Standex International Corporation 2008 Long Term Incentive Plan (the
“Plan”).




2.

Exercise of Grant.  The shares covered by this Grant shall vest according to the
following Schedule:







Date

Vesting Percentage of Aggregate

Common Stock Subject to Grant

October 1, 2014

October 1, 2015

50%

50%

The shares covered by this Grant shall vest only if the Company achieves EBITDA
of at least $20 million, exclusive of restructuring and CEO succession-related
expenses, as reflected in the financial statements of the Company for the period
from January 1, 2014 through June 30, 2014.  If the Company does not achieve at
least that level of performance over that period, the shares shall be forfeited
as of June 30, 2014.




3.

Delivery of Shares.  The Company shall, within thirty (30) days of October 1,
2014 and October 1, 2015, make prompt delivery of a certificate or book entry
statement evidencing such whole shares of Common Stock subject to this Grant as
have vested as of such date, plus a check for cash representing all accrued
dividends on said stock through such date to the Participant, provided that if
any law or regulation requires the Company to take any action with respect to
such certificate before the issuance thereof, then the date of delivery of such
certificate shall be extended for the period necessary to complete such action.
 No shares shall be issued and delivered upon exercise of this Grant unless and
until, in the opinion of counsel for the Company, any applicable registration
requirements of the Securities Act of 1933, any applicable listing requirements
of any national securities exchange on which stock of the same class is then
listed, and any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, shall have been complied with.




4.

Termination of Employment or Service.  (a) Upon termination of the Participant’s
employment prior to the vesting date set forth in Paragraph 2 above due to
death, disability, as defined in the Long Term Disability Plan of the Company,
or involuntary termination of employment without cause, or termination following
a material breach by the Company of the terms of the employment agreement
between the Company and the Participant, dated as of January 20, 2014, as
described in Section 6(c) therein, the shares of Common Stock





1
















covered by this Grant shall vest on the date of termination, and accrued
dividends on said stock through the date of termination shall be paid;




(b)  Unless otherwise determined by the Committee (except that no discretion
shall exist in the event of Termination for Cause), or as set forth in any
agreement between the Company and the Participant,  upon the termination or
resignation of a Participant’s employment prior to the vesting date set forth in
Paragraph 2 above for any reason other than those described in subparagraph (a)
above, the shares of Common Stock granted to such Participant which have not yet
vested on the date of termination or resignation, shall be forfeited and any
rights the Participant may otherwise have to such shares of Common Stock shall
become null and void; and




(c)  In the event that the Participant voluntarily resigns his employment prior
to January 21, 2015, he shall be required to return to the Company, for no
consideration, any shares which vested prior to the date of his resignation, or
pay to the Company the gross amount received upon the sale of any such shares,
if Participant has sold them.




5.

Non-Transferability.  Except to the extent permitted by the Code, the rules
promulgated under Section 16(b) of the Exchange Act or any successor statutes or
rules:




(i)

The Participant shall not sell, transfer, assign, pledge, or otherwise encumber
shares subject to this Grant until full vesting of such shares has occurred.
 For purposes of this section, the separation of beneficial ownership and legal
title through the use of any “swap” transaction is deemed to be a prohibited
encumbrance.




(ii)

Except in the event of the Participant’s death or pursuant to a domestic
relations order, this Grant is not transferable and may be earned in the
Participant’s lifetime only by the Participant.  Upon the death of the
Participant, this Grant is transferable by Will or the laws of descent and
distribution.  The designation of a beneficiary shall not constitute a transfer.




(iii)

If the Participant is subject to the provisions of Section 16 of the Exchange
Act, shares of Common Stock subject to this Grant may not be sold or otherwise
disposed of within six (6) months following the date of this Grant.




6.

Accrual of Dividends.  Whenever shares of Common Stock underlying the Grant are
distributed to the Participant or beneficiary thereof under the Plan, the
Participant or beneficiary shall also be entitled to receive, with respect to
each such share distributed, a payment equal to any cash dividends and the
number of shares of Common Stock equal to any stock dividends, declared and paid
with respect to a share of the Common Stock between the grant date and the date
of distribution.  There shall also be distributed an appropriate amount of net
earnings, if any, with respect to any dividends paid out on the shares related
to the Grant.




7.

Voting of Stock.  The Participant shall be entitled to vote such shares of
Common Stock not yet vested, earned or distributed which this Grant covers in
accordance with the rules and procedures which may be adopted by the Committee
for this purpose.





2
















8.

No Special Employment Rights.  Nothing contained in this Grant shall confer upon
the Participant any rights with respect to the continuation of the Participant’s
employment by the Company or interfere in any way with the rights of the
Company, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such employment or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
this Grant.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute Termination of employment shall be
determined by the Board of Directors of the Company at the time.




9.

Investment Representations.  The Company may require the Participant, as a
condition of exercising this Grant to give written assurance in form and
substance satisfactory to the Company to the effect that the Participant is
acquiring the Common Stock subject to this Grant for his or her own account, for
investment and not with any present intention of selling or otherwise
distributing the same.




10.

Termination on Dissolution or Liquidation.  Upon the dissolution or liquidation
of the Company, this Grant shall immediately terminate.




11.

Withholding.  The Company’s obligation to deliver shares upon the exercise of
this Grant shall be subject to the Participant’s satisfaction of all applicable
federal, state and local income and employment tax withholding requirements.




12.

Notice.  Any notice required to be given under the terms of this Grant shall be
properly addressed if addressed to the parties hereto at their respective
addresses indicated beneath their signatures below, or at such other address as
either of said parties may hereafter designate in writing to the other.




13.

Other Participant Benefits.  The amount of any compensation received by the
Participant as a result of the exercise of this Grant will not constitute
“earnings” with respect to which any other Participant benefits of the
Participant are determined, including without limitation, benefits under any
pension, ESOP or life insurance plan.




14.

Capitalized Terms; Controlling Document.  All capitalized terms not otherwise
defined in this Grant shall have the meanings ascribed to them in the Plan.  In
the event that provisions in this Grant conflict with or are contrary to
provisions or terms contained in the Plan, the Plan provisions shall be
controlling.  In all instances the terms and provisions of the Plan document
shall be controlling.  The terms of this Stock Grant shall be determined
conclusively by the Compensation Committee of the Board of Directors of the
Company, which shall have full discretionary authority to interpret the terms of
this Stock Grant.








3













15.

Effective Date.  The effective date of this Grant is the date indicated in
Section 1 hereof, being the date of the execution hereof by the Company.




STANDEX INTERNATIONAL CORPORATION

11 Keewaydin Dr, Salem, New Hampshire 03079







By:

Roger L. Fix, President and Chief Executive Officer




This Grant is hereby acknowledged and the terms and

provisions thereof agreed to by the undersigned:










David A. Dunbar













Address





4





